Citation Nr: 0939125	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
fracture of the left mandibular body, currently 10 percent 
disabling.

2.	Entitlement to an increased rating for a fragment wound 
scar of the left cheek, currently 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) following a Board Remand in July 2008.  This matter 
was originally on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  This appeal 
was also remanded by the Board in January 2008 for additional 
development.  

In March 2008, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of entitlement to an increased rating for a 
fragment wound scar of the left cheek is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Residuals of a fracture of the left mandibular body is 
manifested by inter-incisal range of motion of 44 millimeters 
(mm).




CONCLUSION OF LAW

The criteria for a 20 evaluation for residuals of a fracture 
of the left mandibular body have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, 
Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2003 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
an August 2006 letter, the Veteran was also provided with the 
notice provisions set forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, the specific diagnostic 
code applicable to the Veteran's service-connected disability 
was provided to the Veteran in an October 2008 letter.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a December 2008 supplemental statement of the 
case issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, Social Security Administration Records 
and VA medical records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in April 2003 and May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board further finds that the RO complied with its Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is this case, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).



Left Mandibular Body

The Veteran's mandible disability is currently rated under 38 
C.F.R. § 4.150, Diagnostic Code 9905 for limited motion of 
the temporomandibular articulation.  Under this code, a 20 
percent rating is assigned when the inter-incisal range of 
motion is limited to between 21 and 30 mm; a 30 percent 
rating is assigned for 11 to 20 mm; and a 40 percent rating 
is assigned for 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2008).  

A VA Compensation and Pension Examination was conducted in 
April 2003.  The Board notes that the claims file was not 
available for review.  The examiner examined the Veteran and 
found that there was no loss of bone or tissue from the 
maxilla, mandible or hard palate.  The inter-incisal opening 
and lateral excursions were within normal limits.  There was 
no evidence of temporomandibular joint abnormalities.  

A VA Compensation and Pension Examination was also conducted 
in May 2007.  The examiner reviewed the claims file and noted 
the Veteran's injury in service to his left cheek and 
mandible.  Upon physical examination, the VA examiner noted 
that there was no loss of bone of the maxilla and no malunion 
or nonunion of the maxilla or mandible.  There was no loss of 
motion of temporomandibular articulation.  There was no loss 
of bone of the hard palate and no evidence of 
osteoradionecrosis or osteomyelitis.  There was also no tooth 
loss and no speech difficulty.  The inter-incisal range of 
motion was 44 mm.  Right and left lateral excursion was 14 
mm.  The examiner found that there were no significant 
effects on usual occupation or daily activities.  

Based on the objective medical evidence, the Board finds that 
an increased evaluation is not warranted.  The limited motion 
of the temporomandibular articulation as depicted in the 
medical evidence does not meet the requirements for a 20 
percent evaluation under 38 C.F.R. § 4.150, Diagnostic Code 
9905.  Specifically, in the May 2007 VA examination the 
inter-incisal range of motion was 44 mm, not less than 30 mm 
as is required for a 20 percent evaluation.  

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, the 
medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.

The Board has also considered whether an increased or 
separate evaluation was warranted under other potentially 
applicable diagnostic codes.  However, because there was no 
evidence of osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, an evaluation under Diagnostic Code 9900 
is not warranted.  Additionally, loss of any part of the 
mandible as well as malunion or nonunion of the mandible has 
not been shown, therefore, an evaluation is not warranted 
under Diagnostic Codes 9901, 9902, 9903 or 9904.  See 38 
C.F.R. § 4.150. 

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

ORDER

An increased rating for residuals of a fracture of the left 
mandibular body, currently 10 percent disabling is denied.  


REMAND

The Veteran was originally service connected for a fragment 
wound scar to the left cheek in December 1970.  At that time, 
he was assigned a 10 percent evaluation for fragment wound 
scar to his left cheek pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7800.  A 10 percent rating has been in 
effect since December 1970.  In the Veteran's claim in 
January 2003 he claimed entitlement to an increased 
evaluation for this disability.  To date, a VA examination 
was not conducted to determine the severity of his disability 
since he filed is claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The Board finds that a VA examination is 
necessary to determine the severity of his left cheek 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the Veteran a VA 
examination to determine the nature and 
extent of the Veteran's service-connected 
fragment wound scar to the left cheek.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


